DETAILED ACTION
The following is an examiner’s statement of reasons for allowance:
The Declaration under 37 CFR 1.132 submitted by Gabriel F.K. Everett on 7/14/21 has been considered and entered.  The amendments to the claims and applicants’ arguments have obviated all rejections of record.
All co-pending applications and Patents by the inventors were considered.  The instant claims were restricted from the claims in parent application 16/178,905, now US Patent No. 10,897,922.  Claims in other applications and patents do not present a double patenting rejection, either being directed to wherein the point of use comprises animal feed, animal water, animal bedding, a plant, a pond, a wastewater system, or a drain and wherein the nutrient-germinant composition comprises: (1) one or more L-amino acids; (2) one or more buffers comprising a phosphate buffer, HEPES, Tris base, or a combination thereof; (3) an industrial preservative or drawn to aquaculture applications dispersing each batch of germinated bacteria solution into the water used in the aquaculture application; providing a nitrification enhancement agent; dispersing the nitrification enhancement agent in the water contemporaneously with at least one of the batches of germinated bacteria solution; and wherein the bacteria are useful for remediating the water by degrading organic waste and inhibiting the growth of pathogenic bacteria or the bacteria are probiotic for a species in the aquaculture application, none of which read on the current claims.  Further, recently filed applications US applications 17/170,048 (filed 2/8/21) and 17/207,932 (filed 3/22/21) are also later filed applications which do not presently read on the instant claims, but the present earlier filed application will proceed to patent issue/publication.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        8/13/21